685 S.E.2d 104 (2009)
The MOSES H. CONE MEMORIAL HOSPITAL OPERATING CORPORATION
v.
Audrey HAWLEY and spouse, Samuel B. Hawley.
No. 121P09.
Supreme Court of North Carolina.
October 8, 2009.
William Medlin, Charlotte, for Audrey Hawley.
Thomas E. Cone, Greensboro, for Moses Cone Hospital.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant-Appellant (Audrey Hawley) on the 23rd of March 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 8th of October 2009."
Upon consideration of the petition filed on the 23rd of March 2009 by Defendant (Audrey Hawley) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."